United States Securities and Exchange Commission Washington, D.C. 20549 Form10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2008 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 000-08356 Xedar Corporation (Name of registrant as specified in its charter) Colorado 84-0684753 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3773 Cherry Creek North Drive, Ste. 995 Denver, CO 80209 (Address of principal executive offices) (303) 377-0033 (Registrant’s telephone number) 8310 South Valley Highway, Suite 220 Englewood, CO 80112 (Former address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securi­ties Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company [ ] Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The Issuer had 26,304,546 shares of common stock, no par value, outstanding on October 20, 2008. Table of Contents Page Part I - Financial Information 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4T. Controls and Procedures 27 Part II - Other Information 28 Item 6. Exhibits 28 - 2 - Part I Financial
